THE THIRTEENTH COURT OF APPEALS

                                    13-12-00692-CV


  TOTAL COMMITMENT LLC, TOTAL COMMITMENT CONSTRUCTION, LLC AND
                 TOTAL COMMITMENT IN MINISTRIES
                                v.
                        MJJS CORPORATION


                                   On Appeal from the
                   County Court at Law No. 8 of Hidalgo County, Texas
                            Trial Cause No. CL-11-3519-H


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

June 4, 2015